DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A case management conference was scheduled on April 3, 2008, to consider Plaintiff's appeal. On February 28, 2008, notice of the case management conference was sent to Plaintiff at 3445 Regent Avenue, Eugene OR 97401, which was the address Plaintiff provided to the court. The notice was not returned as undeliverable. Plaintiff did not appear at the case management conference.
On April 3, 2008, the court sent Plaintiff a letter, which explained the importance of diligently pursuing an appeal. That letter was not returned as undeliverable. The letter advised that if Plaintiff did not provide a written explanation by April 17, 2008, for his failure to appear, the court would dismiss the appeal.
On April 4, 2008, Plaintiff called the court. He told court staff that he did not believe the hearing had been necessary since he had already paid the amount due. He stated that he would talk to Defendant and contact the court if he decided to withdraw his appeal. As of today's date, *Page 2 
Plaintiff has not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of April 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailingto: 1163 State Street,Salem, OR 97301-2563; or by hand deliveryto: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jeffrey S. Mattson on April 23,2008. The Court filed and entered this document on April 23, 2008. *Page 1